COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH


                              NO. 2-05-317-CR


RODNEY ALLEN MCGLOTHLIN                                           APPELLANT
A/K/A RODNEY A. MCGLOTHLIN

                                       V.

THE STATE OF TEXAS                                                      STATE

                                   ------------

        FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                                  OPINION
                                   ------------

      A jury convicted Appellant Rodney Allen McGlothlin of two counts of

sexual assault of a child (Counts One and Two) and one count of indecency

with a child (Count Three), all charged in a single indictment. The trial court

sentenced Appellant to fifteen years’ and ten years’ confinement respectively

on the sexual assault convictions and five years’ confinement for the indecency

with a child conviction, with the three sentences to be served consecutively.
      In twelve points, Appellant challenges the legal and factual sufficiency of

the evidence, argues violations of his Sixth Amendment right to confrontation

and of Texas Rules of Evidence 107 and 612, raises double jeopardy questions,

and challenges the propriety of a portion of the juror questionnaire. Because

the evidence is legally insufficient to support the conviction for indecency with

a child, we reverse the judgment and enter an acquittal as to that count. We

affirm the judgment as to the two convictions of sexual assault of a child.

                              B ACKGROUND F ACTS

      Appellant was an associate pastor at Grace Worship Center in Cleburne,

Texas, a church that he had started with his brother. He also had a business

painting apartments.

      Appellant and his wife Samantha met the complainant, H.S., at another

church in August 2001, when she was fourteen. H.S. lived with her aunt at

the time. Her aunt accused H.S. of molesting one of her younger cousins; H.S.

was ultimately adjudicated delinquent for committing injury to a child and

placed on probation. In November 2001, H.S. began living with Appellant and

his wife. The McGlothlins homeschooled H.S. and became her legal guardians.

      In January 2002, when H.S. was fifteen, she began painting apartments

with Appellant. Another man, Roosevelt Thomas, worked with them. H.S.

testified that from August or September until November 2002, Appellant had

                                       2
sex with her on a number of occasions.         The last incident occurred on

November 8, 2002. Appellant and Thomas took H.S. to a motel, where both

men had sex with her.

      As part of her probation, H.S. had been ordered to attend weekly

counseling sessions.    At her session on November 12, 2002, H.S. told

counselor Therese Fleming about the sexual activity with Appellant and showed

her a “hickey” on her left breast. Fleming and H.S. then told Samantha, and

Fleming reported the abuse to the police.

      H.S. was placed at Buckner Children’s Assessment Center in Dallas and

was given a rape examination. The doctor found a condom with Thomas’s

DNA lodged inside H.S.’s vagina.

      Appellant was tried on two counts of sexual assault of a child under

seventeen by contact and one count of indecency with a child by sexual

contact. At trial, Samantha testified that Appellant had admitted to her that

H.S.’s allegations were true, although initially Samantha told no one about his

admissions. In July 2003, after becoming afraid that Appellant would harm her

or others, she told the police.

    S UFFICIENCY OF THE E VIDENCE R EGARDING C OUNT T HREE OF THE INDICTMENT

      In his first two points, Appellant argues that the evidence is legally and

factually insufficient to support his conviction for indecency with a child as

                                       3
alleged in Count Three of the indictment. The State candidly agrees. As both

the State and Appellant point out, the State elected to seek a conviction based

on Appellant’s conduct on November 8, 2002, at the Great Western Inn. The

State concedes that the evidence does not prove beyond a reasonable doubt

that Appellant touched H.S.’s breasts during the episode that occurred at the

Great Western Inn on that date. Accordingly, we sustain Appellant’s first two

points, reverse the judgment of conviction for indecency with a child as alleged

in Count Three of the indictment, and enter an acquittal on that count.

      We shall address the next point with regard to the only live counts,

Counts One and Two. 1

                                  D OUBLE J EOPARDY

      In his tenth point, Appellant argues that the trial court’s judgments of

conviction for Counts One and Two, occurring within a single episode or event,

constitute double jeopardy. As both the State and Appellant agree, the State

elected to prosecute Appellant for the offense that occurred on November 8,

2002, at the Great W estern Inn Motel. On that date in that place, there is

evidence that Appellant had H.S. perform oral sex on him and that he had

vaginal intercourse with her.




      1
          … See T EX. R. A PP. P. 47.1.

                                          4
      Section 22.011 of the penal code provides that a person commits an

offense if he intentionally or knowingly:

            (A) causes the penetration of the anus or sexual organ of a
      child by any means;

           (B) causes the penetration of the mouth of a child by the
      sexual organ of the actor;

            (C) causes the sexual organ of a child to contact or penetrate
      the mouth, anus, or sexual organ of another person, including the
      actor; [or]

            ...

            (E) causes the mouth of a child to contact the anus or sexual
      organ of another person, including the actor.2

      Count One of the indictment provides that Appellant “did intentionally or

knowingly cause the sexual organ of [H.S.], a child younger than 17 years of

age who was not the spouse of [Appellant] to contact the sexual organ of

[Appellant].” Count Two provides that Appellant “did intentionally or knowingly

cause the mouth of [H.S.], a child younger than 17 years of age who was not

the spouse of [Appellant] to contact the sexual organ of [Appellant].” Appellant

argues that the convictions of sexual assault by causing H.S.’s sexual organ to




      2
       … T EX. P ENAL C ODE A NN. § 22.011(a)(2) (Vernon Supp. 2007). The
changes between the current statute and the statute in effect at the time of the
offense are not material to this appeal. Therefore, all citations will be to the
statute currently in force.

                                       5
contact his sexual organ and sexual assault by causing H.S.’s mouth to contact

his sexual organ, both occurring within the same criminal episode, constitute

two convictions and two punishments for a single offense, sexual assault

occurring at the motel on November 8, 2002.

      In Vick v. State, the Texas Court of Criminal Appeals held that double

jeopardy protections do not preclude prosecution for aggravated sexual assault

of a child by causing the child’s sexual organ to contact the defendant’s mouth

and, separately, prosecution for aggravated sexual assault of a child by

penetrating the child’s sexual organ with the defendant’s sexual organ during

the same criminal transaction.3 The Vick court explained that when a statute

prohibits disjunctively separate acts of sexually assaultive conduct, “this

specificity reflects the legislature’s intent to separately and distinctly criminalize

any act which constitutes the proscribed conduct.          An offense is complete

when a person commits any one of the proscribed acts.” 4 Consequently, the

Vick court concluded that the legislature intended that each separately

described act “constituted a separate and distinct statutory offense.” 5 The Vick




      3
          … 991 S.W.2d 830, 833 (Tex. Crim. App. 1999).
      4
          … Id.
      5
          … Id.

                                          6
court held that the Blockburger test does not apply.6 It is only necessary that

the State plead the separate manners of committing the offense in separate

counts rather than pleading alternative manners and means in separate

paragraphs. 7

      Appellant relies on Patterson v. State for the proposition that the

legislature never intended to authorize “stop-action” prosecution; that is, the

legislature did not intend to prosecute for every action in furtherance of a

greater offense.8 Thus, Appellant contends, the legislature did not intend to

permit prosecution for exposure and sexual contact and penetration, all single

steps in the completed offense of sexual assault by penetration.9 The Patterson

court specifically stated,

      Just as a conviction for a completed offense bars prosecution for
      an attempt to commit the same offense, a conviction for an offense
      set out in section 3.03 bars conviction for conduct that, on the
      facts of the case, is demonstrably part of the commission of the
      greater offense. For example, indecency by genital exposure of
      oneself in the course of manual penetration of another are separate
      offenses, while penile contact with mouth, genitals, or anus in the




      6
          … Id.
      7
          … Id. at 834.
      8
          … 152 S.W.3d 88, 92 (Tex. Crim. App. 2004).
      9
          … See id.

                                      7
      course of penile penetration will be subsumed.10

The emphasized language in Patterson seems to conflict directly with the

language in Vick.

      H.S. testified that on the way to the hotel, they stopped at a convenience

store, and Thomas got out to buy condoms. She did not remember the brand,

but she did “know that they were flavored and assorted colors.” When they

got into the hotel, she began to undress herself. Appellant had sex with her

first, so he began to undress himself. H.S. testified that

            they bought the condoms so that — and they’re assorted
      flavors and colors, so that way I can give oral sex. So [Appellant]
      put a condom on and I began to give him oral sex.

               ....

            I gave [Appellant] oral sex, and soon after, he began to have
      sex with me. He inserted his penis into my vagina at that point.

               ....

            [Appellant] finished having sex with me from behind after he
      inserted his penis into my vagina and then Roosevelt got behind me
      and inserted his penis into my vagina.

The facts before us show contact between H.S.’s mouth and Appellant’s sexual

organ, alleged in Count Two of the indictment, and actual penetration of H.S.’s

sexual organ with Appellant’s sexual organ. Yet the State chose to plead the


      10
           … Id. at 92 (emphasis added).

                                           8
penetration as contact between H.S.’s sexual organ and that of Appellant in

Count One.

      Under the reasoning of Patterson, had the State pled penetration of H.S.’s

sexual organ by Appellant’s sexual organ, and contact between her sexual

organ and his genitals, the case would fall squarely within the parameters of

Patterson, and the genital contact would have been subsumed in the genital

penetration. But that is not what happened here. In this case, the State pled

genital contact and oral-genital contact. The Texas Court of Criminal Appeals

has specifically addressed the issue now before this court, explaining,

      In defining sexual contact, the Legislature placed limitations on the
      prohibited conduct by criminalizing only three specific types of
      acts. A person can engage in sexual contact by touching the anus,
      by touching the breast, or by touching the genitals with the
      requisite intent. Each one of these acts represents a different
      offense. Any alternative mode of commission relates to how the
      touching was effectuated, not where the touching occurred.

              This determination comports with our decision in Vick v.
      State, in which we held that aggravated sexual assault, as defined
      in Section 22.021(a)(1)(B), Penal Code, is a conduct-oriented
      offense that proscribes separate and distinct acts of commission.
      There, we were confronted with the issue of whether the
      prohibition against double jeopardy precludes multiple prosecutions
      under Penal Code Section 22.021(a)(1)(B) where the proscribed
      conduct occurred during the same transaction. Looking at the
      statutory text of subsections (i)-(iv) in Section 22.021(a)(1)(B), we
      recognized that (i) and (ii) "concern penetration of the child, one
      focusing on the genital area, and the other on the mouth[,]" while
      (iii) and (iv) concern "penetration and contact of another in a sexual
      fashion, by the sexual organ or anus of the child." We also

                                        9
      observed that subsections (i)-(iv) are separated by "the conjunctive
      'or' to distinguish and separate different conduct[.]" We then
      concluded:

            The statute criminalizes many types of sexually
            assaultive conduct with a child. Yet, each section
            usually entails different and separate acts to commit
            the various, prohibited conduct.       This specificity
            reflects the legislature's intent to separately and
            distinctly criminalize any act which constitutes the
            proscribed conduct. An offense is complete when a
            person commits any one of the proscribed acts.

            Based on this determination, we held that "the Legislature,
      through the language of the statute, has rejected grouping
      aggravated sexual assaults by 'transaction.' " We therefore
      concluded that the State's subsequent prosecution of the appellee,
      Vick, for causing the female sexual organ of the victim to contact
      appellee's mouth under subsection (a)(1)(B)(iii) following an
      acquittal for the offense of causing the penetration of the female
      sexual organ of the victim with appellee's sexual organ under
      subsection (a)(1)(B)(i) was not barred for double jeopardy purposes
      when the offenses occurred during the same transaction.11

Based on the Texas Court of Criminal Appeals’s explanation in Pizzo, we hold

that Appellant’s convictions based on genital contact and oral-genital contact

do not violate double jeopardy protections. We overrule Appellant’s tenth point.




      11
         … Pizzo v. State, 235 S.W.3d 711, 717–18 (Tex. Crim. App. 2007)
(citations omitted).


                                      10
                              C ROSS-E XAMINATION OF H.S.

      In his fourth point, Appellant argues that the trial court violated rule 107

of the Texas Rules of Evidence, 12 the rule of optional completeness, by limiting

his cross-examination of H.S. concerning an accusation that she had

perpetrated sexual offenses against her younger cousins. H.S. testified that she

went to live with Appellant and his family because certain allegations had been

made against her by the aunt with whom she had been living. Appellant argues

that he should have been able to present to the jury testimony concerning the

type of allegations the aunt had made against H.S. He argues that because the

trial court did not allow the explanation, he was unable to put the information

in proper context, leaving a false impression with the jury that H.S. was not the

kind of person who would willingly be involved in sexual activities.

      The State points out that the trial court specifically found that the

potential prejudicial impact highly outweighed the limited probative value “to

make that one point, particularly in lieu of the whole record.” As the State also

points out, rule 412 of the Texas Rules of Evidence, known as the rape shield

law, governs the admissibility of a complainant’s prior sexual conduct in a




      12
           … T EX. R. E VID. 107.

                                          11
sexual assault prosecution.13 Rule 412 precludes evidence of specific instances

of the complainant’s past sexual behavior except under certain limited

circumstances.14      Because H.S. was younger than seventeen years of age,

consent is not an issue or defense in this case.15 Nor is promiscuity a defense

under current law. 16

      The jury was allowed to hear evidence that in the past, H.S. had falsely

claimed to have been kidnapped at gunpoint and gang raped when in reality she

and her roommate had hitched a ride with some men in their twenties, used

cocaine, and had sex with multiple partners in a room at an automotive shop.

Additionally, several witnesses testified that H.S. was not truthful. Her aunt

testified that H.S. had falsely accused her sons of molesting her and had

admitted two weeks later that she had lied. A.H., who attended school with

H.S. for a few months, testified that H.S. had told friends that she had slept



      13
      … T EX. R. E VID. 412; Hale v. State, 140 S.W.3d 381, 396 (Tex.
App.—Fort Worth 2004, pet. ref’d).
      14
           … See T EX R. E VID. 412(b).
      15
       … See T EX. P ENAL C ODE A NN. § 22.011(a)(1), (b); T EX. R. E VID.
412(b)(2)(B).
      16
         … See T EX. P ENAL C ODE A NN. § 22.011; see also Graves v. State, 994
S.W.2d 238, 245 n.6 (Tex. App.—Corpus Christi 1999, pet. ref’d, untimely
filed); Riley v. State, 953 S.W.2d 354, 357 n.1 (Tex. App.—Austin 1997, pet.
ref’d).

                                          12
with A.H.’s boyfriend and also testified that it was a lie.

      H.S. admitted that she had had trouble telling the truth when she was

younger and that she had lied when living with Appellant and his family to avoid

getting in trouble, but she claimed that she was telling the truth about the

accusations against Appellant.

      Because any possible probative value of the testimony concerning H.S.’s

sexually abusing her cousins was overwhelmingly outweighed by the prejudicial

and inflammatory nature of the testimony, the trial court did not abuse its

discretion by refusing to allow the evidence before the jury.17 We overrule

Appellant’s fourth point.

      In his third point, Appellant contends that the trial court violated his Sixth

Amendment right to confrontation by limiting his cross-examination of H.S.

regarding the abovementioned evidence. In Lopez v. State, 18 the Texas Court

of Criminal Appeals explained,

      Each Confrontation Clause issue must be weighed on a
      case-by-case basis, carefully taking into account the defendant's
      right to cross-examine and the risk factors associated with
      admission of the evidence. In weighing whether evidence must be
      admitted under the Confrontation Clause, the trial court should
      balance the probative value of the evidence sought to be



      17
           … See T EX. R. E VID. 412(b)(3).
      18
           … 18 S.W.3d 220 (Tex. Crim. App. 2000).

                                          13
      introduced against the risk its admission may entail. The trial court
      maintains broad discretion to impose reasonable limits on
      cross-examination to avoid harassment, prejudice, confusion of the
      issues, endangering the witness, and the injection of cumulative or
      collateral evidence.

            We have previously indicated that the Confrontation Clause
      will prevail if there is a conflict between it and the Rules of
      Evidence. Indeed, Rule 101(c) of the Rules of Evidence dictates
      that the Constitution should control if there is a conflict. But that
      Rule also admonishes us that, "where possible, inconsistency is to
      be removed by reasonable construction." 19

Given our holding above that any possible probative value of the testimony

concerning H.S.’s sexually abusing her cousins was overwhelmingly outweighed

by its prejudicial and inflammatory nature and given also the negative evidence

about H.S. that the jury was allowed to hear, we cannot say that in this case

the trial court abused its discretion in limiting the cross-examination.       We

overrule Appellant’s third point.

                   C ROSS-E XAMINATION OF THE E XAMINING D OCTOR

      Appellant argues in his fifth, sixth, and seventh points that the trial court

violated his Sixth Amendment right to confrontation and rules 107 and 612 of

the Texas Rules of Evidence in limiting the cross-examination of the doctor who

performed the rape examination by refusing to allow the jury to hear information

she had gathered indicating that H.S. had committed sexual offenses against


      19
           … Id. at 222–23.

                                        14
her cousins.

      Doctor Jayme Coffman testified at the rule 412 hearing that as part of

her diagnosis and treatment of H.S., she took a history from a CPS worker.

The history indicated that H.S. had sexually abused her same-age cousins and

that she was on probation for the sexual offense. Doctor Coffman testified that

the information had no impact on H.S.’s care and treatment for the alleged

sexual assault by Appellant and Thomas but that “[i]t had to do with her

overall, what all has gone on with her, what do I need to worry about, what

kind of counseling, what issues, emotional and physical, do I need to deal

with.” On cross-examination, Dr. Coffman stated that the information was in

the report because it could be relevant to H.S.’s treatment later on.      Dr.

Coffman also testified that she had reviewed the report containing that

information in preparation for her testimony at trial.

      Appellant urged the proposed cross-examination of Dr. Coffman about the

allegations that H.S. committed sexual abuse of her cousins on two theories:

(1) the evidence was admissible under the Sixth Amendment right to cross-

examination as part of the information Dr. Coffman relied on in reaching her

diagnosis, and (2) it was admissible under rule 612 of the Texas Rules of

Evidence because it was information contained in a written report that Dr.

Coffman used to refresh her memory before testifying.

                                       15
      When Appellant sought to admit the evidence before the jury, the trial

court refused to admit it.          Normally, evidence provided by a physician for

purposes of treatment and diagnosis is admissible into evidence. 20 But rule 412

protects complainants in sexual offense cases.21 Had consent been an issue,

Appellant would have a stronger argument for admissibility of the evidence. 22

Similarly, had the sexual activity with the cousins provided an explanation for

the doctor’s findings other than Appellant’s guilt, the evidence would have had

more probative value, and admissibility would be a closer issue. 23

      In the case now before this court, Doctor Coffman testified that she had

found a healed transection of H.S.’s hymen which was not likely caused by

Appellant and also a condom lodged in H.S.’s vagina. The condom contained

hairs and semen that were connected through DNA to Thomas. Evidence that

H.S. had been accused of molesting her female cousins did not challenge these

findings; there is no suggestion that the sexual abuse included having the

cousins penetrate H.S.’s female sexual organ. Additionally, because of H.S.’s




      20
           … T EX. R. E VID. 803(4).
      21
           … T EX. R. E VID. 412.
      22
           … See T EX. R. E VID. 412(b)(2)(A).
      23
           … See T EX. R. E VID. 412(b)(2)(A), (3).

                                            16
age, consent was not an issue.24

      Although the evidence Appellant sought to present before the jury could

have affected the doctor’s recommendation for H.S.’s overall treatment, the

evidence had nothing to do with the diagnosis, and the diagnosis is the only

evidence that went to the elements or proof of the offenses alleged against

Appellant. Consequently, any probative value of the excluded evidence was

either nonexistent or slight. And, as we have already held, the evidence was

highly inflammatory and likely to arouse prejudice in the jury. Thus, for these

reasons and those articulated above in the discussion of the limitation of the

cross-examination of H.S., we hold that the trial court did not abuse its

discretion by excluding the evidence and limiting the cross-examination and

therefore that it did not violate rule 107, rule 612, or the Sixth Amendment.

We overrule Appellant’s fifth, sixth, and seventh points.

                    C ROSS-E XAMINATION OF THE C OUNSELOR

      In his eighth point, Appellant argues that he should have been able to

offer evidence to show the circumstances under which H.S. was required to

attend counseling. H.S. made her outcry regarding the sexual activity with

Appellant and Thomas during a counseling session with Therese Fleming, a


      24
       … See T EX. P ENAL C ODE A NN. § 22.011(a)(1), (b); T EX. R. E VID.
412(b)(2)(B).

                                      17
licensed professional counselor. Again, Appellant wanted to present to the jury

the fact that H.S. was on probation in juvenile court for a sexual offense.

Appellant argues that by allowing the State to present Fleming’s testimony

without allowing the proffered cross-examination, the trial court effectively

allowed the jury to take Fleming’s testimony out of context, that there is a

significant difference between a patient’s making an allegation of sexual abuse

against another when the patient is herself a sexual abuser as opposed to when

she is not, and that rule 107 mandates that the evidence be presented before

the jury.

      The jury was allowed to hear that H.S. had been ordered to counseling

with Fleming by Johnson County Juvenile Services. The jurors, therefore, were

informed that H.S. had violated the law; they were simply not informed of the

exact nature of the violation. For the reasons discussed above, the trial court

did not abuse its discretion by excluding evidence of the specific nature of the

conduct that resulted in H.S.’s juvenile probation. We overrule Appellant’s

eighth point.

        C ROSS-E XAMINATION R EGARDING A LARM ON H.S.’S B EDROOM D OOR

      In his ninth point, Appellant argues that the trial court erred by refusing

to allow him to cross-examine his former wife Samantha regarding the

circumstances under which an alarm had been placed on H.S.’s bedroom door.

                                       18
Outside the presence of the jury, Samantha testified that H.S. had an alarm on

her bedroom door to ensure that she did not abuse the McGlothins’ children.

The alarm had been CPS’s idea. The trial court allowed cross-examination

about the alarm but not about the allegations that H.S. had sexually molested

her cousins. Appellant was allowed to cross-examine Samantha to establish

that CPS had suggested that the alarm be put on H.S.’s door to protect the

McGlothlins’ children and to protect Appellant from potential accusations.

       Appellant argues that the State, in its case-in-chief, elicited a large

amount of testimony from Samantha demonstrating that Appellant was very

controlling and imposed very strict rules on H.S. The State used the evidence

to argue that Appellant was isolating and grooming her so that he could molest

her.   Appellant argues that in light of this testimony, he should have been

allowed to produce evidence showing a different motivation for the alarm. But

Samantha testified that the alarm had been neither her idea nor Appellant’s.

Therefore the excluded evidence was not needed to correct a false impression

that Appellant was responsible for the alarm.

       For these reasons and those presented in the above discussions of the

limited cross-examinations of H.S., Coffman, and Fleming, and also because the

evidence Appellant sought to admit regarding the specific acts of sexual

misconduct was very prejudicial but of limited or no probative value, we hold

                                      19
that the trial court did not abuse its discretion by excluding the proffered

testimony. We overrule Appellant’s ninth point.

                              J URY Q UESTIONNAIRE

      In his eleventh and twelfth points, Appellant argues that the trial court

erred by including in the jury questionnaire the following question, “Could you

as a juror convict a person based on the testimony of the child, assuming you

believed the child?” Appellant did not object to the question’s being submitted

to the jury panel, however, until after it had been submitted and answered. To

preserve a complaint for our review, a party must have presented to the trial

court a timely request, objection, or motion that states the specific grounds for

the desired ruling if they are not apparent from the context of the request,

objection, or motion.25 Further, the trial court must have ruled on the request,

objection, or motion, either expressly or implicitly, or the complaining party

must have objected to the trial court’s refusal to rule.26 Because his objection

was not timely, Appellant has not preserved the points concerning the jury

questionnaire for review. We overrule Appellant’s eleventh and twelfth points.




      25
       … T EX. R. A PP. P. 33.1(a)(1); Mosley v. State, 983 S.W.2d 249, 265
(Tex. Crim. App. 1998) (op. on reh’g), cert. denied, 526 U.S. 1070 (1999).
      26
       … T EX. R. A PP. P. 33.1(a)(2); Mendez v. State, 138 S.W.3d 334, 341
(Tex. Crim. App. 2004).

                                       20
                                 C ONCLUSION

      We affirm the trial court’s judgment in part and reverse it and render

judgment in part. Because we hold that the evidence is legally insufficient to

support the conviction for indecency with a child, we reverse the trial court’s

judgment as to Count Three and enter an acquittal on that count. We affirm

the trial court’s judgment as to Counts One and Two, sexual assault of a child.




                                           LEE ANN DAUPHINOT
                                           JUSTICE

PANEL A:    CAYCE, C.J.; DAUPHINOT and GARDNER, JJ.

PUBLISH

DELIVERED: May 29, 2008




                                      21